DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/14 /2021 has been entered and fully considered. 
In light of new drawings submitted on 10/14/2021, the drawings objection has been withdrawn.
In light of the applicant’s amendment filed on 10/14/2021, the claim interpretation under 35 U.S.C §112(f) has been withdrawn.
In light of the applicant’s amendment filed on 10/14/2021, the claim rejection under 35 U.S.C §112(b) has been withdrawn.

Drawings
The drawings were received on 10/14/2021.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Won Jun Choi (Registration Number L1025) on November 5, 2021.

Please replace the claims as follows:


	generate a negative feedback signal by using a first count value of detections that are discarded without being used for a cryptographic key generation from among photon detection-related values generated by a receiver;
	calculate a correction value for an error to be compensated for upon receiving the negative feedback signal; and
	transmit the correction value to a transmitter or a receiver and to cause the transmitter and/or the receiver to control at least one variation factor that affects an object to be stabilized, thereby stabilizing the object, and
	wherein the processor is configured to generate the negative feedback signal by using a second count value of detections that are discarded due to the receiver having a receiver basis information which does not match a transmitter basis information of the transmitter.

4. (Currently Amended) An apparatus for quantum cryptographic key distribution stabilization, comprising a processor, wherein said processor is configured to:
	generate a negative feedback signal by using a first count value of detections that are discarded without being used for a cryptographic key generation from among photon detection-related values generated by a receiver;
	calculate a correction value for an error to be compensated for upon receiving the negative feedback signal; and
	transmit the correction value to a transmitter or a receiver and to cause the transmitter and/or the receiver to control at least one variation factor that affects a phase to thereby stabilize the phase, and
	wherein the processor is configured to generate the negative feedback signal by using a second count value of detections that are discarded due to the receiver having a receiver basis information which does not match a transmitter basis information of the transmitter.

	
third count value of detections performed respectively by at least two photon detectors of the receiver.

	10.	(Currently Amended) An apparatus for quantum cryptographic key distribution stabilization, comprising a processor, wherein said processor is configured to:
	generate a negative feedback signal by using a first count value of detections that are discarded without being used for a cryptographic key generation from among photon detection-related values generated by a receiver;
	calculate a correction value for an error to be compensated for upon receiving the negative feedback signal; and
	transmit the correction value to a transmitter or a receiver and to cause the transmitter and/or the receiver to control at least one variation factor that affects a polarization to thereby stabilize the polarization, and
	wherein the processor is configured to generate the negative feedback signal by using a second count value of detections that are discarded due to the receiver having a receiver basis information which does not match a transmitter basis information of the transmitter.

		
	12.	(Currently Amended) The apparatus of claim 10, wherein the processor is configured to calculate the negative feedback signal by using a third count value of detections performed respectively by at least two photon detectors of the receiver.









Allowable Subject Matter
Claims 1-4, 6-10 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Polarization Basis Tracking Scheme for Quantum Key Distribution with Revealed Sifted Key Bits, published 08/02/2016 to Yu-Yu teaches a real-time continuous polarization-basis tracking scheme for QKD based on single photon detection signals… the sifted key bits unveiled and discarded during the post processing procedure of QKD which are usually 10% to 20% of the total sifted key bits [2, 3, 18], to calculate the feedback control signals of a gradient algorithm that are applied to the polarization control (PC) components accordingly.

Newly cited reference, U.S. Pub. Number 2011/0239283 A1 to Frohlich- Frohlich teaches the quantum communication system uses bi-directional classical communication for at least one of synchronisation, feedback control, error correction and privacy amplification and the feedback control signal is the count rate of interfering photons. The control element is the delay, or time control, or trigger of the photon source.

Newly cited reference, U.S. Pub. Number 2016/0373117 A1 to Josefsberg- Josefsberg teaches comparator compares the input R with a sample B of the output C fed back through function H, to produce an error signal E that is relative to the difference between the input R and the feedback sample B. This error signal E is fed to the main element G function in the forward path. If the output signal C 

Newly cited reference, U.S. Pub. Number 2011/0150504 A1 to Ellis-Ellis teaches a negative feedback control circuit to stabilize the locking process against frequency drifts, for instance, a negative feedback control circuit that stabilizes the locking process against frequency drifts, due to either glitches in the laser controller or environmental drifts. The feedback makes use of a low speed photodiode to generate a frequency error signal when the LO and the injected carrier are frequency mismatched. 

Newly cited reference, U.S. Pub. Number 2009/0185689 A1 to Beal-Beal teaches performing quantum key distribution (QKD) that allow for an improved signal-to-noise ratio (SNR) when measuring the phase error and generating the feedback control signal to correct the measured phase error based on the optical power detected from the classical signals. For example, corresponding photodetector signals are provided to controller and are representative of the corresponding amounts of optical power detected at photodetectors from the control signals. The detected control signals are then used to establish the phase error between interferometers and to generate control (feedback) signal to compensate for the measured phase error.

What is missing from the prior art is a teaching, motivation, or suggestion to modify and combine the prior art in such a way as to render obvious the act of generating a negative feedback signal by using a first count value of detections that are discarded without being used for a cryptographic key generation from among photon detection-related values generated by a receiver; calculating a correction value for an error to be compensated for upon receiving the negative feedback signal; and transmitting the correction value to a transmitter or a receiver and to cause the transmitter and/or the receiver to control 
 Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 4 and 10, and thus these claims are considered allowable. The dependent claims which further limit claims 1, 4 and 10 are also allowed by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/VU V TRAN/Examiner, Art Unit 2491